 

Exhibit 10.33

 

SERVICES AGREEMENT

 

This Services Agreement (this “Agreement”) is made and entered into effective as
of December 31, 2016 (the “Effective Date”), by and between BioLife Solutions,
Inc., a Delaware corporation (“BioLife”), and bioLogistex CCM, LLC, a Delaware
limited liability company (“Client”). Each of BioLife and Client may be referred
to herein individually as a “Party”, and collectively as the “Parties”.

 

WHEREAS, pursuant to that certain Contribution Agreement, dated effective as the
Effective Date (the “Contribution Agreement”), by and among the Parties and
Savsu Technologies, LLC, a Delaware limited liability company, BioLife is making
certain contributions to Client subject to the terms and conditions set forth
therein, including the entrance by the Parties into this Agreement, which is a
material inducement for BioLife entering into and consummating the transactions
contemplated by the Contribution Agreement; and

 

WHEREAS, Client desires to obtain from BioLife, and BioLife is willing to
provide to Client, certain sales and marketing services as set forth in this
Agreement to or on behalf of Client in accordance with the terms and conditions
of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, conditions and provisions contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

ARTICLE I. SERVICES

 

1.1.          Services. Subject to the terms and conditions of this Agreement,
BioLife will provide, or cause to be provided to Client and its subsidiaries,
the sales and marketing services set forth on Schedule A hereto (collectively,
the “Services”). Client acknowledges that, except as otherwise consented to by
BioLife in writing, the Services shall be provided only with respect to Client
or its subsidiaries, and Client shall not be entitled to performance of any
Service for the benefit of any person other than Client or its subsidiaries
without the written consent of BioLife. Any or all of the Services may be
modified in any respect upon mutual written agreement of BioLife and Client.

 

1.2.          Employee Cooperation. BioLife will cause its employees providing
the Services (“BioLife Employees”) to cooperate with the employees of Client and
its subsidiaries (“Client Employees”), but BioLife will not have any other duty
or obligation with respect to Client Employees (except for any Services that are
expressly provided to or on behalf of Client Employees pursuant to Schedule A).
Client shall, and shall cause its subsidiaries and the Client Employees to,
cooperate with the provision by or on behalf of BioLife of the Services
hereunder, including providing any information or documentation necessary or
appropriate for the provision of the Services or the invoicing of the Monthly
Fee, Commissions and Expenses (each term as defined below) and complying with
applicable law and the terms of any thirdparty agreements used by BioLife in
providing the Services.

 

1.3.          Standard of Performance; Limited Warranty. BioLife will perform,
or will cause to be performed, the Services (a) in a commercially reasonable
manner and level of service, and (b) in all material respects in accordance with
applicable laws. Except as provided in this Section 1.3, BioLife does not make
any warranty concerning the Services, and the warranty in this Section 1.3 is in
lieu of, and BioLife hereby disclaims, any and all other warranties, express or
implied, including any warranty or merchantability or fitness for a particular
purpose.

 

 

 

 

ARTICLE II. charges

 

2.1.        Monthly Fee. On each of (i) the first business day after Effective
Date, (ii) February 1, 2017 and (iii) the first day of each of the next ten (10)
calendar months thereafter during the Term (as defined below), Client shall pay
to BioLife the amount of $10,000 (the “Monthly Fee”), by wire transfer of
immediately available funds to an account specified in writing by BioLife to
Client, which Monthly Fee shall be in addition to any Commissions, Expenses or
other amounts payable under this Agreement.

 

2.2.        Commissions.

 

(a)          In exchange for causing the provision of the Services hereunder,
BioLife will be entitled to receive from Client a commission (the “Commissions”)
during the first three (3) years of the Term (the “Initial Term”) equal to
twenty percent (20%) of the BioLife Customer Revenue. For purposes of this
Agreement, “BioLife Customer Revenue” shall mean the gross revenues of Client or
its subsidiaries from any customer account resulting from a BioLife generated
marketing lead and/or sales activity (a “BioLife Customer Account”) (including
any contracts or agreements generated with such customer account and any
renewals or extensions thereof). With respect to any customer account of Client
or its subsidiaries for which both BioLife and Client had significant
involvement in its generation (which for the avoidance of doubt will exclude any
Persons who are or have been customers of BioLife or its subsidiaries at or
prior to the Effective Date), such customer account will be a BioLife Customer
Account, but the Parties will negotiate reasonably and in good faith a written
agreement by the Parties providing that the BioLife Customer Revenue from such
BioLife Customer Account will be reduced by a percentage (as reasonably agreed
by the Parties acting in good faith) attributable to Client’s portion of such
joint efforts with respect to such BioLife Customer Account generation. For any
portion of the Term (as defined below) after the Initial Term, the Commissions
shall instead be equal to ten percent (10%) of the BioLife Customer Revenue. The
Commissions shall be calculated quarterly in arrears.

 

(b)          On the fifteenth (15th) day after each calendar quarter, Client
shall (i) deliver a written statement to BioLife (the “Commission Statement”)
setting forth its good faith determination of the Commissions owed to BioLife
for the immediately preceding calendar quarter, along with a line item
description of the gross sales by customer for Client and its subsidiaries,
showing the dates and amounts thereof, for the immediately preceding calendar
quarter, and specifying each BioLife Customer Account and the applicable BioLife
Customer Revenue, all in sufficient detail to verify its determination of the
amount of Commissions owed to BioLife for such calendar quarter, and (ii) pay to
BioLife an amount equal to the Commissions for the immediately preceding
calendar quarter as set forth in the Commission Statement.

 

(c)          BioLife will have a period of forty-five (45) days after its
receipt of a Commission Statement to dispute the determination of the
Commissions for the calendar quarter set forth therein. In connection with its
review of the Commission Statement, Client will, and will cause its
representatives to, provide BioLife and its representatives with reasonable
access to the books and records, personnel and properties of Client and its
subsidiaries, and any other information reasonably requested by BioLife or its
representatives in connection with such review. In the event that BioLife
provides Client with a written notice (an “Objection Notice”) during such
forty-five (45) day period objecting to the determination of the Commissions for
the applicable calendar quarter set forth in the Commission Statement, including
any determination of whether any customer account is a BioLife Customer Account
or whether the revenue from such customer is BioLife Customer Revenue, BioLife
and Client shall meet and attempt in good faith to resolve such objections for a
period of twenty (20) days after the delivery of the Objection Notice. In the
event that the Parties fail to come to agreement during such twenty (20) day
period, either Party may resolve such dispute in accordance with the dispute
resolution procedure as set forth in Section 5.9. If BioLife does not provide an
Objection Notice within forty-five (45) days after its receipt of a Commission
Statement, then except in the case of fraud on the part of Client or its
representatives, the Commission Statement shall be deemed to be final and
binding on the Parties with respect to the determination of the Commissions for
the calendar quarter covered thereunder.

 

 2 

 

 

(d)          During the Term and, if applicable, any Tail Period, Client will
use its commercially reasonable efforts to ensure that it has sufficient
inventory available, provides quality customer warranty service and provides
other services as reasonably necessary or appropriate to support the sales by
Client and its subsidiaries to BioLife Customer Accounts during such periods.

 

2.3.        Expenses. In addition to the payment of the Monthly Fee and the
Commissions, Client will promptly reimburse BioLife for all reasonable direct
costs and expenses incurred by or on behalf BioLife in connection with the
performance of the Services to the extent pre-approved by Client (“Expenses”).
BioLife shall invoice Client for all Expenses for each calendar month or any
portion thereof, as applicable, within thirty (30) days following the end of
such calendar month; provided, that any failure by BioLife to provide an invoice
within such time period shall not relieve Client of its obligation to pay an
invoice provided or otherwise received after such date. Within thirty (30) days
following receipt of an invoice, Client will pay or cause to be paid to BioLife,
by wire transfer of immediately available funds to an account specified in
writing by BioLife to Client, and without set off, the Expenses contained in
such invoice.

 

2.4.        Default. Without limiting any other rights or remedies of BioLife
under this Agreement or applicable law, if Client fails to pay any amounts owed
to BioLife hereunder when due, interest will accrue on the amount payable
thereunder at a per annum rate equal to the prime rate of interest (as published
in the Wall Street Journal on the due date of such invoice) plus three percent
(3%), compounded monthly.

 

2.5.        Audit Rights. Without limiting Section 2.2(c), BioLife shall have
the right during the Term and for a period of one (1) year thereafter (unless
there is a Tail Period (as defined below), in which case such right shall
continue until one (1) year after the end of the Tail Period), upon its
reasonable request, to, directly or indirectly through BioLife’s
representatives, audit the books, records, files and facilities of Client and
its subsidiaries relating to its sales and marketing activities for transactions
that took place in the immediately preceding six (6) calendar quarters;
provided, that BioLife and its representatives will use their commercially
reasonable efforts during such audit not to unreasonably disturb the businesses
of Client and its subsidiaries. Unless otherwise consented to by Client, BioLife
may conduct any audit under this Section 2.5 at any time during regular business
hours and no more frequently than semi-annually.

 

ARTICLE III. TERM AND TERMINATION

 

3.1.        Term. This Agreement will begin effective as of the Effective Date
and continue indefinitely unless terminated in accordance with Section 3.2 below
(the “Term”).

 

3.2.        Termination of Agreement. This Agreement may be terminated as
follows:

 

(a)          the Parties may terminate this Agreement at any time by mutual
written agreement;

 

(b)          beginning ninety (90) days prior to the end of the Initial Term,
either Party may terminate this Agreement for any reason or no reason after
giving ninety (90) days’ prior written notice to the other Party of such
termination;

 

 3 

 

 

(c)          Client may terminate this Agreement with ninety (90) days’ prior
written notice to BioLife in the event that any of the following occurs: (i)
both of Michael Rice and Jim Mathers are no longer officers, employees or
independent contractors of BioLife or any of its subsidiaries; (ii) BioLife
sells or transfers (other than an affiliate of BioLife) all of the equity
interests that it owns in Client; or (iii) there is a Change of Control (as
defined below) of BioLife;

 

(d)          BioLife may terminate this Agreement with ninety (90) days’ prior
written notice to Client in the event that either of the following occurs: (i)
Savsu sells or transfers (other than an affiliate of Savsu) all of the equity
interests that it owns in Client; or (ii) there is a Change of Control of Savsu;
and

 

(e)          either Party may terminate this Agreement upon written notice to
the other Party if the other Party: (i) has violated or breached this Agreement
in any material respect and such violation or breach has not been cured within
thirty (30) days after receipt of written notice thereof by such violating or
breaching Party; or (ii) is adjudicated insolvent and/or bankrupt, a receiver or
trustee is appointed for such other Party or its property, a petition for
reorganization or arrangement under any bankruptcy or insolvency law is approved
for such other Party or its property or such other Party files a voluntary
petition in bankruptcy or consents to the appointment of a receiver or trustee.

 

For purposes of this Agreement, a “Change of Control” with respect to any person
means the occurrence of any of the following: (A) a merger, consolidation,
corporation reorganization or other business combination where upon consummation
of the transaction, shareholders of such person immediately prior to the
consummation of the transaction will hold less than a majority of the aggregate
voting power of the equity securities of such person or the successor entity,
(B) the sale or transfer (other than to an affiliate of such person) of all or
substantially all of the assets of such person and its subsidiaries, taken as a
whole, in one transaction or a combination or series of related transactions, or
(C) the sale or transfer of a majority of the voting power of the equity
interests of such person, in one transaction or a combination or series of
related transactions.

 

3.3.        Effect of Termination.

 

(a)          The Parties’ obligations under Sections 1.2 and 1.3, Articles II,
IV, V and VI and this Section 3.3 will survive the termination of this
Agreement. Subject to the other provisions of this Agreement, no Party shall be
relieved of liability for any violation or breach of this Agreement by such
Party prior to the termination of this Agreement.

 

(b)          Notwithstanding anything to the contrary contained herein, in the
event that either (i) Client terminates this Agreement pursuant to Section
3.2(b) or 3.2(c) or (ii) BioLife terminates this Agreement pursuant to Section
3.2(d) or 3.2(e), then for a period of twelve (12) months following such
termination (the “Tail Period”), BioLife will be entitled to receive Commissions
equal to ten percent (10%) of the BioLife Customer Revenue during the Tail
Period. The Commissions during the Tail Period shall be calculated quarterly in
arrears, and determined and paid using the procedures set forth in Sections
2.2(b) and 2.2(c).

 

ARTICLE IV. LIMITATION OF LIABILITY; INDEMNIFICATION

 

4.1.        Limitation of Liability. Notwithstanding anything to the contrary
contained herein, including Sections 1.3 and 4.2:

 

 4 

 

 

(a)          BioLife shall have no responsibility or liability to Client or its
subsidiaries in connection with the provision of the Services except to the
extent caused by the gross negligence, willful misconduct or fraud of BioLife or
its affiliates or their respective officers, directors or employees in providing
the Services; provided, that if BioLife fails to cause any of the Services to be
provided in accordance with the requirements of Section 1.3, BioLife shall be
required to use commercially reasonable efforts to either correct errors so that
such Services, as corrected, satisfy the requirements of Section 1.3 or have
such Services re-performed properly in accordance with requirements of Section
1.3, in either case, at no additional cost or expense to Client or its
subsidiaries. If Client observes any nonconformance with the Service, BioLife
must be promptly notified, allowing for necessary corrections.

 

(b)          The maximum liability of BioLife and its representatives to Client
or its representatives or any Client Indemnitee for Losses for any and all
causes whatsoever, and Client’s maximum remedy, regardless of the form of
action, whether in contract, tort or otherwise, shall be limited to the amount
of Commissions received by BioLife under this Agreement during the twelve (12)
month period preceding the event giving rise to the claim, suit or other legal
proceeding.

 

(c)          In no event shall BioLife or its representatives be liable to
Client or its representatives or any Client Indemnitee for any lost data, lost
profits, business interruption or for any indirect, incidental, special,
consequential, exemplary or punitive damages arising out of or relating to the
Services (except to the extent that any such damages are actually awarded to a
third party under a Third Party Claim for which BioLife is required to provided
indemnification under Section 4.2(a)), even if Client or its representatives or
other Client Indemnitee has been advised of the possibility of such damages, and
notwithstanding the failure of essential purpose of any limited remedy.

 

4.2.        Indemnification.

 

(a)          Subject to Section 4.1 and this Section 4.2, BioLife shall
indemnify Client and its successors and assigns (collectively, the “Client
Indemnitees”) in respect of, and defend and hold them harmless from and against,
any and all claims, charges, actions, suits, proceedings, costs of
investigation, judgments, liens, liabilities, losses, damages, deficiencies,
taxes, interest, dues, penalties, fines, amounts paid in settlement and costs
and expenses (including court costs and reasonable attorneys’ or other
professionals’ fees and expenses) (collectively, “Losses”) suffered, incurred or
sustained by a Client Indemnitee to the extent caused by or resulting from (i)
the gross negligence, willful misconduct or fraud of BioLife or its affiliates
or their respective officers, directors or employees in connection with the
provision of Services under this Agreement or (ii) a breach by BioLife of this
Agreement other than in connection with the provision of Services.

 

(b)          Subject to Section 4.1 and this Section 4.2, Client shall indemnify
BioLife and its successors and assigns (collectively, the “BioLife Indemnitees”,
and any Client Indemnitee or BioLife Indemnitee, an “Indemnitee”) in respect of,
and defend and hold them harmless from and against, any and all Losses suffered,
incurred or sustained by a BioLife Indemnitee (i) to the extent caused by or
resulting from a breach by Client of this Agreement or (ii) in connection with
this Agreement or the Services provided hereunder except to the extent caused by
or resulting from the gross negligence, willful misconduct or fraud of BioLife
or its affiliates or their respective officers, directors or employees in
connection with the provision of Services under this Agreement.

 

(c)          The amount of any Losses for which indemnification is provided
under this Section 4.2 will be computed net of any insurance proceeds or other
amounts under indemnification or contribution agreements with unaffiliated third
parties actually received by an Indemnitee on account of such Losses. If the
amount of any indemnifiable Losses, at any time following the payment of an
indemnification obligation, is offset or reduced by the payment of any insurance
proceeds or third party indemnification or contribution proceeds, the amount of
such insurance proceeds or third party indemnification or contribution proceeds,
less any costs, expenses, premiums or taxes incurred in connection therewith
(including any future increase in insurance premiums, retroactive premiums,
costs associated with any loss of insurance and replacement thereof or
self-insured component of such insurance coverage) shall be promptly repaid to
the Indemnitor (as defined in Section 4.2(e) below).

 

 5 

 

 

(d)          Subject to Section 4.1, and except for claims for specific
performance, injunctive relief or other equitable remedies, the Indemnitees’
rights to indemnification as set forth in this Section 4.2 will be their
exclusive remedy with respect to any Losses arising out of the matters covered
by this Agreement other than to terminate this Agreement as set forth in Article
III.

 

(e)          In the event any claim in respect of which an Indemnitee might seek
indemnity under this Section 4.2 is asserted against or sought to be collected
from such Indemnitee by a third person (a “Third Party Claim”), the Indemnitee
shall promptly deliver written notice of such Third Party Claim (a “Claim
Notice”) to the Party against whom indemnification is sought under this Section
4.2 (the “Indemnitor”), which Claim Notice must include a copy of all papers
served, if any, and specifying the nature of and basis for such Third Party
Claim and for the Indemnitee’s claim against the Indemnitor under this Section
4.2, together with the amount or, if not then reasonably determinable, the
estimated amount (which estimate will not be conclusive of the final amount for
which the Indemnitor shall be responsible with respect to such Third Party
Claim), determined in good faith, of the Loss arising from such Third Party
Claim; provided, that the failure of the Indemnitee to give timely notice of any
such Third Party Claim will not relieve the Indemnitor of its indemnification
obligations hereunder except to the extent that such failure has actually
prejudiced the Indemnitor. The Indemnitor shall have the right to control the
defense of such Third Party Claim at its sole cost and expense, including the
right to settle such Third Party Claim, so long as the Indemnitor (i) notifies
the Indemnitee within thirty (30) days from its receipt of a Claim Notice that
it elects to assume such defense and that it is required to provide
indemnification to the Indemnitee with respect to such Third Party Claim and
(ii) provides the Indemnitee with reasonably sufficient evidence of its ability
to satisfy such Third Party Claim in full along with all other outstanding Third
Party Claims; provided, that the Indemnitor may compromise or settle such Third
Party Claim only with the consent of the Indemnitee, which consent shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
the Indemnitor shall not have the right to assume or control the defense of any
Third Party Claim if at any time prior to, during or subsequent to the
Indemnitor’s delivery of notice of its assumption of the defense of a Third
Party Claim, representation of both the Indemnitee and the Indemnitor by the
same counsel would be prohibited by rules or regulations governing the
professional conduct of such counsel due to actual or potential differing
interests between them. If the Indemnitor has assumed the defense of a Third
Party Claim in accordance with this Section 4.2(e): (A) the Indemnitee shall
cooperate with the Indemnitor and its counsel in contesting any Third Party
Claim, including in making any counterclaim against the person asserting the
Third Party Claim, or any cross-complaint against any person (other than the
Indemnitor or any of its affiliates or any affiliate of the Indemnitee); and (B)
the Indemnitee may, at its sole cost and expense, retain separate counsel to
participate in, but not control, any defense or settlement of any Third Party
Claim. In the event that the Indemnitor does not elect to assume control of the
Third Party Claim or otherwise is not entitled to control such Third Party Claim
in accordance with this Section 4.2(e), the Indemnitee may control the defense
of such Third Party Claim and seek indemnification as permitted by this Article
IV with respect to such Third Party Claim. The Parties (and any other
Indemnitee) shall cooperate with each other in all reasonable respects in
connection with the defense of any Third Party Claim, including making available
records relating to such Third Party Claim and furnishing, without expense
(other than reimbursement of reasonable, documented, out-of-pocket expenses) to
the defending party, employees and agents of the non-defending party as may be
reasonably necessary for the preparation of the defense of such Third Party
Claim. Notwithstanding any other provision of this Section 4.2, the Indemnitor
shall not have indemnification obligations with respect to any settlement or
compromise of any Third Party Claim entered into by an Indemnitee without the
prior written consent of the Indemnitor (which consent shall not be unreasonably
withheld, delayed or conditioned).

 

 6 

 

 

(f)          In the event any Indemnitee should have a claim under this Section
4.2 against any Indemnitor that does not involve a Third Party Claim, the
Indemnitee shall promptly deliver written notice of such claim to the
Indemnitor, which notice shall specify the nature of and basis for such claim,
together with the amount or, if not then reasonably determinable, the estimated
amount (which estimate will not be conclusive of the final amount for which the
Indemnitor shall be responsible with respect to such claim), determined in good
faith, of the Loss arising from such claim; provided, that the failure of the
Indemnitee to give timely notice of any such claim will not relieve the
Indemnitor of its indemnification obligations hereunder except to the extent
that such failure has actually prejudiced the Indemnitor.

 

4.3.        Force Majeure. BioLife shall not be required to provide any Service
and shall not be liable to Client or it subsidiaries for failure to perform or
delays in performing any part of the Services if such failure or delay results
from an act of god, war, terrorism, revolt, revolution, sabotage, actions of a
governmental authority, laws, embargo, fire, strike, other labor trouble or any
other cause or circumstance reasonably beyond the control of BioLife (any of the
foregoing, a “Force Majeure”). Upon the occurrence of any Force Majeure which
results in, or will result in, delay or failure to perform according to the
terms of this Agreement, BioLife will promptly give notice to Client of such
occurrence and the effect and/or anticipated effect of such occurrence. BioLife
will use its commercially reasonable efforts to minimize disruptions in its
performance, to resume performance of its obligations under this Agreement as
soon as reasonably practicable and to assist Client in obtaining, at its sole
expense, an alternative source for the affected Services.

 

ARTICLE V. MISCELLANEOUS

 

5.1.        Confidentiality. Client shall, and shall cause its respective
representatives to: (a) treat and hold in strict confidence any BioLife
Confidential Information, and not use for any purpose (other than in connection
with this Agreement), nor directly or indirectly disclose, distribute, publish,
disseminate or otherwise make available to any third party any of the BioLife
Confidential Information without the prior written consent of the BioLife; (b)
in the event the Client or its representatives becomes legally compelled to
disclose any BioLife Confidential Information, to provide the BioLife with
prompt written notice of such requirement so that BioLife or an affiliate
thereof may seek a protective order or other remedy or so that BioLife may waive
compliance with this Section 5.1; and (c) in the event that such protective
order or other remedy is not obtained, or BioLife waives compliance with this
Section 5.1, to furnish only that portion of such BioLife Confidential
Information which is legally required to be provided as advised in writing by
outside counsel and to exercise their commercially reasonable efforts to obtain
assurances that confidential treatment will be accorded such BioLife
Confidential Information. As used in this Agreement, “BioLife Confidential
Information” means the terms and provisions of this Agreement and any
information concerning the Services, the business or operations of BioLife, or,
to the extent disclosed in connection with this Agreement or the transactions
contemplated hereby, all confidential and or proprietary information of BioLife,
including trade secrets, customer lists, details of customer or consultant
contracts, pricing policies, operational methods and marketing plans or
strategies, and any information disclosed to BioLife by third parties to the
extent that it has an obligation of confidentiality in connection therewith;
provided, however, that BioLife Confidential Information shall not include any
information which, at the time of disclosure, is generally available publicly
and was not disclosed in breach of this Agreement by Client or its
representatives.

 

 7 

 

 

5.2.         Relationship of Parties. BioLife will (a) be deemed to be an
independent contractor with respect to the provision of Services hereunder, (b)
not be considered (nor will any of its directors, officers, employees,
contractors or agents be considered) an employee, commercial representative,
partner, franchisee or joint venturer of Client as a result of or in connection
with this Agreement or the provision of the Services hereunder and (c) have no
duties or obligations in connection with this Agreement beyond those expressly
provided in this Agreement with respect to the provision of Services. No Party
will have as a result of this Agreement any authority, absent express written
permission from the other Party, to enter into any agreement, assume or create
any obligations or liabilities, or make representations on behalf of the other
Party.

 

5.3.         Interpretation. When a reference is made in this Agreement to
Articles, Sections or Schedules, such reference will be to an Article or Section
of or Schedule to this Agreement unless otherwise indicated. The headings
contained in this Agreement are for reference purposes only and will not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they will be
deemed to be followed by the words “without limitation.” The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
will refer to this Agreement as a whole and not to any particular provision of
this Agreement. Unless the context otherwise requires, (i) words in the singular
include the plural and vice versa and (ii) the use in this Agreement of a
pronoun in reference to a person includes the masculine, feminine or neuter, as
the context may require. All Schedules hereto will be deemed part of this
Agreement and included in any reference to this Agreement. As used in this
Agreement, the term (i) “business day” shall mean any day other than a Saturday,
a Sunday or a day on which banks in New York, New York are authorized or
obligated by law or executive order to close, (ii) “person” means any natural
person, corporation, limited liability company, partnership, trust, joint
venture or other business entity, unincorporated association, organization or
enterprise or governmental entity, (iii) “affiliate” means, as applied to any
person, any other person directly or indirectly controlling, controlled by or
under direct or indirect common control with, such person, where “control”
(including with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person, whether through the
ownership of voting securities, by contract or otherwise, and (iv)
“representatives” means, as to any person, such person’s affiliates and the
managers, directors, officers, employees, agents and advisors (including
financial advisors, counsel and accountants) of such person or its affiliates.
For purposes of this Agreement, each Party shall not be treated as an affiliate
or representative of the other Party. This Agreement will not be interpreted or
construed to require any Party to take any action, or fail to take any action,
if to do so would violate any applicable law.

 

5.4.         Joint Participation. Both Parties have participated in negotiating
and drafting this Agreement. In the event that an ambiguity or a question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by both Parties, and no presumption or burden of proof will arise
favoring or disfavoring any Party by virtue of the authorship of any provision
of this Agreement.

 

5.5.         Amendment: Waiver. This Agreement may be amended, modified or
supplemented only by the written agreement of the Parties hereto. Except as
otherwise provided in this Agreement, the failure by any Party to comply with
any obligation, covenant, agreement or condition under this Agreement may be
waived by the Party entitled to the benefit thereof only by a written instrument
signed by the Party granting such waiver, but such waiver or failure to insist
upon strict compliance with such obligation, covenant, agreement or condition
will not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure. The failure of any Party to enforce at any time any of the
provisions of this Agreement will in no way be construed to be a waiver of any
such provision, or in any way to affect the validity of this Agreement or any
part hereof or the right of any Party hereafter to enforce each and every such
provision. No waiver of any breach of such provisions will be held to be a
waiver of any other or subsequent breach.

 

 8 

 

 

5.6.         Notices. All notices, approvals and consents provided for herein
shall be in writing and be given in person, by nationally recognized overnight
courier, by U.S. mail or by means of facsimile or other means of electronic
document delivery, and shall become effective: (a) on delivery if given in
person; (b) on the date of affirmative confirmation of receipt if sent by
facsimile or other means of electronic document delivery; (c) one (1) business
day after delivery to the overnight service; or (d) three (3) business days
after being mailed, with proper postage and documentation, for first-class
registered or certified mail, prepaid, in any case, to the address of the Party
underneath the signature of such Party on the signature page hereto, as such
address may be modified by written notice of such Party in accordance with the
requirements of this Section 5.6.

 

5.7.         Successors and Assigns; Third Party Beneficiaries. This Agreement
will be binding upon and will inure to the benefit of the Parties hereto and
their respective successors and permitted assigns. No Party may assign this
Agreement, or any of its rights or liabilities hereunder, without the prior
written consent of the other Party hereto, and any attempt to make any such
assignment without such consent will be null and void. Nothing in this Agreement
is intended to confer on any person other than the Parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

5.8.         Severability. In the event that any provision of this Agreement or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the Parties hereto. The Parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

 

5.9.         Dispute Resolution. Any and all disputes, controversies and claims
(other than applications for a temporary restraining order, preliminary
injunction, permanent injunction or other equitable relief or an application for
enforcement of a resolution under this Section 5.9) arising out of, related to,
or in connection with this Agreement (a “Dispute”) shall be governed by this
Section 5.9. The Parties agrees that any Dispute will be submitted to and
determined exclusively by binding arbitration in Nassau County, New York, before
a single arbitrator from the Judicial Arbitration Mediation Service (“JAMS”)
selected in accordance with the commercial arbitration rules of JAMS then in
effect (the “Rules”), which arbitrator shall be a commercial lawyer with
substantial experience arbitrating disputes under commercial contracts. Such
arbitration shall be conducted in accordance with such Rules and this Agreement,
and judgment on the arbitration award may be entered in any court having
jurisdiction over the subject matter of controversy. To the extent that the
Rules and this Agreement are in conflict, the terms of this Agreement shall
control. The arbitrator shall decide the Dispute in accordance with the
substantive law of the State of New York. Each Party shall submit a proposal for
resolution of the Dispute to the arbitrator within thirty (30) days after
confirmation of the appointment of the arbitrator. The arbitrator shall have the
power to order any Party to do, or to refrain from doing, anything consistent
with this Agreement and applicable law, including to perform its contractual
obligation(s); provided, that the arbitrator shall be limited to ordering
pursuant to the foregoing power (and, for the avoidance of doubt, shall order)
the relevant Party (or Parties, as applicable) to comply with only one or the
other of the proposals. The arbitrator’s award shall be in writing and shall
include a reasonable explanation of the arbitrator’s reason(s) for selecting one
or the other proposal. Each Party shall pay for its own costs and attorneys’
fees, if any. The fees, costs and expenses of the arbitrator will be borne by
the non-prevailing party. Notwithstanding the foregoing in this Section 5.9,
BioLife shall have the right in accordance with Section 5.10 to seek injunctive
or other equitable action in any court of competent jurisdiction in connection
with any actual or alleged breach of this Agreement.

 

 9 

 

 

5.10.       Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
will be governed by and construed in accordance with the internal laws of the
State of New York, without regard to any applicable conflict of laws principles.
Subject to Section 5.9, each Party irrevocably agrees that any legal suit,
action or proceeding or counter-claim with respect to this Agreement, the
transactions contemplated hereby, any provision hereof, the breach, performance,
validity or invalidity hereof or for recognition and enforcement of any judgment
in respect hereof brought by another Party hereto or its successors or permitted
assigns (a “Proceeding”) may be brought and determined in any federal or state
court located in Nassau County, New York (and any appellate courts thereof), and
each Party hereby (a) irrevocably submits with regard to any such action or
proceeding for itself and in respect to its property, generally and
unconditionally, to the exclusive jurisdiction of the aforesaid courts, (b)
agrees that service of any process, summons, notice or document by U.S.
registered mail to such party’s address in accordance with Section 5.6 shall be
effective service of process for any Proceeding with respect to any matters to
which it has submitted to jurisdiction in this Section 5.10, and (c) waives and
covenants not to assert or plead, by way of motion, as a defense or otherwise,
in any such Proceeding, any claim that it is not subject personally to the
jurisdiction of such court, that such Proceeding is brought in an inconvenient
forum, that the venue of such Proceeding is improper or that this Agreement or
the subject matter hereof may not be enforced in or by such court, and hereby
agrees not to challenge such jurisdiction or venue by reason of any offsets or
counterclaims in any such Proceeding. Each Party knowingly and irrevocably
waives any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby.

 

5.11.       Entire Agreement. This Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
among the Parties with respect to the subject matter of this Agreement. If there
is any conflict or inconsistency between the terms and conditions set forth in
the main body of this Agreement and the Schedules hereto, the provisions of the
Schedules shall control with respect to the rights and obligations of the
Parties regarding the Services.

 

5.12.       Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or other electronic document delivery),
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

 10 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Services Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

 

BIOLIFE SOLUTIONS, INC.         By:     Name:  Roderick de Greef   Title:  Chief
Financial Officer  

 

Address for Notice: with a copy (which shall not constitute notice) to:    
BioLife Solutions, Inc.
3303 Monte Villa Parkway, Suite 310
Bothell, Washington 98021
Attention:  Michael Rice, CEO
Telephone No.:  (425) 402-1400
Email:  mrice@BioLifeSolutions.com

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn: Sarah Williams, Esq.

           Matthew A. Gray, Esq.

Telephone No: (212) 370-1300

Fax: (212) 370-7889

Email: swilliams@egsllp.com

           mgray@egsllp.com

 

BIOLOGISTEX CCM, LLC         By:     Name:  Michael Rice   Title:  President  

 

Address for Notice With a copy (which shall not constitute notice) to:    

bioLogistex CCM, LLC

160 Sweet Hollow Road

Old Bethpage, NY 11804

Attention: Bruce McCormick, President

Telephone No.: (516) 752-7882

Facsimile No.: (516) 752-7951

Email: b.mccormick@savsu.com

Meltzer, Lippe, Goldstein & Breitstone, LLP
190 Willis Avenue
Mineola, NY 11501
Attention:  Ira R. Halperin, Esq.
Telephone No.:  (516) 747-0300
Facsimile No.:  (516) 747-0653
Email:  ihalperin@meltzerlippe.com

 

[Signature Page to Services Agreement]

 

 

 

 

Schedule A
Services

 

Description of Service

 

1.Customer acquisition and other sales activities targeting evo opportunities in
the biobanking, drug discovery, and regenerative medicine market segments where
biopreservation media opportunities are present (the “BioLife Markets”), to
leverage BioLife’s current customer relationships and ability to offer a
portfolio of complementary biopreservation tools including media and evo. Client
will market and sell to non-media market segments such as vaccine storage and
shipment.

 

2.Marketing and promotion of evo and Client SaaS at biopreservation media trade
shows, with total event costs shared equally by BioLife and Client and with each
Party bearing expenses for their respective personnel attending the event. At
Client’s request, marketing and promotion of evo and Client SaaS at
non-biopreservation media trade shows, with total event costs and BioLife
personnel costs borne by Client. Notwithstanding the foregoing, BioLife’s
expenses with the respect to the foregoing shall only be reimbursed to the
extent pre-approved by Client.

 

3.Solely for the 6-month period commencing on the Effective Date, support of evo
customers and prospects engaged before the Effective Date and closed afterward
by BioLife in the referenced BioLife Markets including order fulfillment,
customer onboarding and training, ongoing app support, and evo warranty and out
of warranty repairs or replacements for customers that BioLife closed.

 

4.Commercial input into ongoing product development efforts on the evo and
Client Saas application as requested by Client.

 

 A-1 

 